DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8, 9, 11, 12, 15, 16, 18, 20, 23, 24, 41 and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first flexible mesh layer” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites a flexible mesh layer but not a “first flexible mesh layer”.  For purposes of examination, the “first flexible mesh layer” is construed as referring back to the “flexible mesh layer” in line 2.
Claims 3-6, 8, 9, 11, 12, 15, 16, 18, 20, 23, 24, 41 and 48-51 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claims 6 and 8 recite the limitation “the metallic component” in lines 2 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Claim 4, from which claims 6 and 8 depend, does not recite a metallic component.  For purposes of examination, claims 6 and 8 are being construed as depending from claim 5 which does recite a metallic component.  Claim 11 depends from claim 8 and is therefore also indefinite for the reasons set forth above with respect to claim 8.
Claim 6 recites the limitation “the first flexible mesh layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 6 indirectly depends, recites a flexible mesh layer but does not recite a first flexible mesh layer.  For purposes of examination, “a flexible mesh layer” in claim 1, line 2is being construed as “a first flexible mesh layer”.
Claim 9 recites the limitation “the metallic filler” in lines 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claims 9 depends, does not recite a metallic filler.  For purposes of examination, claim 9 is being construed as depending from claim 8 which does recite a metallic component.
Claim 16 depend from claim 10 and recites the limitation “the sleeve” in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10, however, has been canceled.  For purposes of examination, claim 16 is being construed as depending from claim 11 which does recite a sleeve.  Claim 18 depends from claim 16 and is therefore also indefinite for the reasons set forth above with respect to claim 16.
Claims 23-24 recite “the flexible mesh” in lines 1-2 of each claim.  Claim 1, from which these claims indirectly depend, recites first and second flexible mesh layers.  It is unclear whether “the flexible mesh” refers back to one or both of the first and second flexible mesh layers.  For purposes of examination, “the flexible mesh” is being construed as referring back to the flexible mesh layer.  
Claim 49 recites the limitations “the first flexible mesh material layer” and “the second flexible mesh material layer” in lines 1-2.  Claim 50 similarly recites “the first flexible mesh material layer” in line 1, “the second flexible mesh material layer” in lines 1-2 and “the third flexible mesh material layer” in line 2.   There is insufficient antecedent basis for these limitations in the claims.  Claim 1, from which claims 49 and 50 indirectly depend, recites first and second flexible mesh layers does not recite first and second flexible mesh material layers.  Claim 48, from which claim 50 depends, recites “a third flexible mesh layer” but does not recite a third flexible mesh material layer.  For purposes of examination, “the first flexible mesh material layer” and “the second flexible mesh material layer” in claims 49 and 50 are being construed as “the first flexible mesh layer” and “the second flexible mesh layer” and “the third flexible mesh material layer” in claim 50 is being construed as “the third flexible mesh layer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quaderer et al. (U.S. Patent Application Publication No. 2010/0259059 A1, cited in IDS submitted June 4, 2021) in view of Hoefflin (U.S. Patent Application Publication No. 2011/0262735 A1).
Regarding claim 1, Quaderer discloses an article (FIG. 2B of Quaderer, baffling member), comprising: a first flexible mesh layer comprising an activatable material (FIG. 2B of Quaderer, expandable material #10 which also has openings in the form of a mesh); and a solid material layer which receives the first flexible mesh layer (FIG. 2B of Quaderer, carrier material #21); wherein the first flexible mesh layer is an attachment layer to secure the article to a contoured surface ([0019] of Quaderer, materials can be adjusted to a desired curvature for precise fit within vehicle structure).
Quaderer does not specifically disclose the second flexible mesh layer extending in a direction perpendicular to the first flexible mesh layer thereby forming openings in the article and that the second flexible mesh layer is a stiffening layer.  Hoefflin, however, discloses an expandable insert comprising a plurality of expandable elements secured to a flexible substrate (Abstract, FIG. 1 of Hoefflin).  According to Hoefflin, the insert can be placed within a cavity of a vehicle body and expanded to absorb vibrations, abate noise or increase stiffness or strength of the body structure ([0001] of Hoefflin).  Also according to Hoefflin, the insert may include a second layer of expandable elements applied to the first layer ([0028] of Hoefflin).  According to Hoefflin, the second layer of elements may have a different activation temperature and/or expansion rate thereby providing additional flexibility to the formation of expanded material from the substrate ([0028] of Hoefflin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the baffling member of Quaderer with additional layers of expandable material having openings.  One of skill in the art would have been motivated to do so in order provide additional flexibility to the formation of expanded material from the substrate as taught by Hoefflin ([0028] of Hoefflin).  Regarding the limitation that the second flexible mesh layer “extends in a direction perpendicular to the first flexible mesh layer”, it is noted that the mesh layer of Quaderer is a sheet and therefore could be considered to extend in multiple directions in the plane of the layer, including in directions that are perpendicular to one another.  Accordingly, superimposing a second expandable layer on the first layer would result in the second layer extending in a direction perpendicular to the first layer.  Quaderer, however, discloses that the expandable material may have openings formed in opposing (i.e., perpendicular) directions to fit the shape of a particular vehicle cavity (FIG. 6, [0025] of Quaderer).  Accordingly, it would have been obvious to form the second layer of expandable material to have openings formed in opposing (i.e., perpendicular) directions to that of the first layer of expandable material in order to fit the shape of a particular vehicle cavity as taught by Quaderer (FIG. 6, [0025] of Quaderer).  Regarding the limitation that the second flexible mesh layer is a stiffening layer, applying a second expandable layer to the baffle of Quaderer as suggested by Hoefflin would necessarily increase the thickness of the baffle thereby also increasing the stiffness of the baffle.
Regarding claim 20, Quaderer discloses that the activatable material includes a magnetic filler that allows the first flexible mesh laver to be magnetically adhered to a metallic surface prior to activation ([0030] of Quaderer, magnetic material may be interspersed with expandable material).  
Claims 3, 4, 12, 15, 23, 41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa et al. (U.S. Patent No. 7,199,165 B2).
Regarding claim 3, Quaderer does not specifically disclose a plurality of microspheres dispersed within the article.  Quaderer, however, discloses preferred expandable materials include the materials disclosed in Kassa ([0031] of Quaderer).  Kassa discloses expandable material compositions including microspheres as a filler material (5:59-62 of Kassa).  According to Kassa, the filler should have a relatively low density (5:62-64 of Kassa).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use expandable compositions comprising microspheres as taught by Kassa.  One of skill in the art would have been motivated to do so in order to reduce the density of the compositions as taught by Kassa (5:62-64 of Kassa).  
Regarding claim 4, Quaderer discloses that the solid material layer has a thickness (t) (FIG. 4 of Quaderer, baffle #20 has a thickness).  While Kassa does not specifically disclose the max diameter (d) of the microspheres, the microspheres would necessarily have microscopic dimensions.  Accordingly, the thickness t of the solid material (i.e., carrier) layer of the modified article would necessarily be is greater than the max diameter d of the microspheres.  
Regarding claim 12, Quaderer discloses that the activatable material is an expandable material (FIG. 2B, expandable material #10).  
Regarding claim 15, Quaderer discloses that the openings are formed having a plurality of repeating generally diamond shaped- or rectangular, openings (FIG. 2B of Quaderer, openings in expandable material layer #10 are generally diamond shaped; claim only requires one of the recited opening shapes).
Regarding claim 23, Quaderer discloses that the flexible mesh is included as a layer within a composite structure (FIG. 2B of Quaderer, expandable material layer #10 is part of composite including carrier #21).  
Regarding claim 41, Quaderer in view of Hoefflin suggest that the first flexible mesh material is a distinct material from the second flexible mesh material.  Moreover, Hoefflin discloses a second distinct layer of expandable elements formed on the first layer of expandable elements ([0028] of Hoefflin).
Regarding claim 49, neither Quaderer nor Hoefflin discloses that the first flexible mesh material layer and the second flexible mesh material layer are the same material.  Hoefflin, however, discloses a second distinct layer of expandable elements formed on the first layer of expandable elements ([0028] of Hoefflin).  Hoefflin also discloses that the discrete expandable elements may be formed in any configuration to allow an unlimited variety of complex shapes to be formed ([0025] of Hoefflin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to employ two distinct expandable layers in the modified article which are made of the same material wherein each layer has a different configuration (i.e., a different patterns of openings).  One of skill in the art would have been motivated to do so in order to allow a desired complex shape to be formed as taught by Hoefflin ([0025] of Hoefflin).
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa as applied to claim 3 above and further in view of Harrison (U.S. Patent No. 4,769,166, cited in IDS submitted June 4, 2021).
Regarding claim 5, Quaderer does not specifically disclose that the article includes a metallic component.  Quaderer, however, discloses interspersing a magnetic material with the expandable material ([0030] of Quaderer).  Harrison discloses a magnetic sealant wherein the sealant comprises magnetizable particles including iron oxides or powdered ALNICO alloys (3:57-60 of Harrison).  Iron oxides or powdered ALNICO alloys are metallic materials (i.e., metal alloys or metal compounds).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a magnetizable iron oxide particles or powdered ALNICO alloys as a magnetic material in the expandable material of Quaderer since Harrison establishes that it was known to use such materials as magnetic particles in sealant materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 6, Quaderer and Harrison suggest that the first flexible mesh layer, the second flexible mesh layer, or both include the metallic component.  Moreover, Harrison suggests adding a metallic filler to the expandable material #10 of Quaderer (see analysis of claim 5 above).
Regarding claim 8, Harrison discloses that the metallic component is a metallic filler included in the activatable material (3:57-60 of Harrison, sealant comprises metal particles).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa and Harrison as applied to claim 8 above as further as evidenced by Bae et al. (“Heating Behavior of Ferromagnetic Fe Particle-Embedded Thermoplastic Polyurethane Adhesive Film by Induction Heating”, Journal of Industrial and Engineering Chemistry, Vol. 30, pp. 92-97, 25 October 2015, cited in IDS submitted June 4, 2021). 
Regarding claim 9, the magnetizable metallic particles of Harrison would necessarily allow for induction heating of the activatable material.  Moreover, as evidenced by Bae, ferromagnetic particles allow for induction heating of polymers when incorporated as fillers (Abstract of Bae).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa and Harrison as applied to claim 8 above above and further in view of Czaplicki et al. (U.S. Patent No. 6,482,486 B1, cited in IDS submitted June 4, 2021).
Regarding claim 11, Quaderer does not specifically disclose that the flexible mesh layer is formed as a sleeve.  Czaplicki, however, discloses a sleeve including a carrier and reinforcing medium wherein the reinforcing medium is a polymer foam that expands upon application of heat (col. 1, lines 40-59 of Czaplicki).  According to Czaplicki, the sleeve enhances the capacity of an automobile frame assembly to dissipate energy from an impact load (col. 1, lines 35-39 of Czaplicki).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the modified article as a sleeve in order to provide a reinforcing material for a vehicle structure that enhances the capacity of the vehicle frame assembly to dissipate energy from an impact load as taught by Czaplicki (col. 1, lines 35-39 of Czaplicki).  
Regarding claim 16, Czaplicki discloses that the sleeve is self-fastening (1:53-59 of Czaplicki, sleeve expands and adheres to adjacent surfaces).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa, Harrison and Czaplicki as applied to claim 16 above and further in view of Chang et al. (U.S. Patent No. 5,979,902, cited in IDS submitted June 4, 2021).
Regarding claim 18, Quaderer discloses that the activatable material expands upon exposure to a stimulus ([0023] of Quaderer, material #10 expands upon exposure to heat) but does not specifically disclose that any openings in the mesh become closed as a result of expansion of the material.  Chang, however, discloses sealing a cavity of a vehicle with a heat activated expandable sealing material (col. 1, lines 61-67 of Chang).  According to Chang, it is desirable to completely fill the cavity in order to ensure an adequate seal (col. 2, lines 24-38 of Chang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form openings in the mesh which become closed as a result of expansion of the material in order to completely fill the cavity thereby ensuring an adequate seal as taught by Chang (col. 2, lines 24-38 of Chang).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa as applied to claim 3 above and further in view of Lewis (U.S. Patent Application Publication No. 2013/0328349 A1).
Regarding claim 24, Quaderer does not specifically disclose that the flexible mesh is located onto an aluminum surface, a steel surface, a polyethylene terephthalate, or a thermoplastic epoxy surface.  Quaderer, however, discloses disposing the flexible mesh (i.e., (expandable material #10) on carrier #21 (FIG. 2B of Quaderer).  Lewis discloses a baffle for sealing a vehicle structure comprising an expandable material on a carrier (Abstract of Lewis).  According to Lewis, the carrier can be steel ([0018] of Lewis).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use steel as the carrier in the modified article since Lewis establishes that it was known to use steel as a carrier for expandable material in vehicle baffles.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa as applied to claim 3 above and further in view of Quaderer ‘905 (U.S. Patent Application Publication No. 2014/0134905 A1).
Regarding claim 48, Quaderer does not specifically disclose a third flexible mesh layer disposed over the second flexible mesh layer and extending in a direction perpendicular to the second flexible mesh layer and parallel to the first flexible mesh layer, wherein the third flexible mesh layer is a fiberglass bonding layer.  Quaderer ‘905, however, discloses a device for structurally reinforcing a vehicle body comprising an expandable material and a fiberglass mesh material (Abstract, FIG. 1, [0005] of Quaderer ‘905).  According to Quaderer, the expandable material adheres to the fiberglass mesh and a surface and reinforces the surface (Abstract of Quaderer ‘905).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a fiberglass mesh to the second flexible mesh layer of the modified device.  One of skill in the art would have been motivated to do so in order to reinforce the surface of the structure to which the device is attached as taught by Quaderer ‘905 (Abstract of Quaderer ‘905).  
Regarding claim 51, Quaderer ‘905 does not specifically disclose that the third flexible mesh layer (i.e., the fiberglass mesh layer) is a carrier layer.  The flexible mesh layer of Quaderer ‘905, however, is applied to and therefore holds or carries the layer of expandable material (FIG. 1 of Quaderer ‘905) and is therefore a “carrier” layer.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Quaderer in view of Kassa and Quaderer ‘905 as applied to claim 48 above and further in view of Morimoto et al. (“Thermal conductivity and thermal expansion behavior of glass fiber-reinforced rigid polyurethane foam”, Polym. Eng. & Sci., Vol. 24, No. 12, pp. 943-949, August 1984).
Regarding claim 50, neither Quaderer, Hoefflin nor Quaderer ‘905 disclose that first flexible mesh material layer, the second flexible mesh material layer, or the third flexible mesh material layer is tuned to counter the effect of thermal expansion and cure shrinkage.  The fiberglass mesh of Quaderer ‘905, however, would necessarily reinforce the expandable material layer and would thereby counter the effect of thermal expansion and cure shrinkage of the expandable material.  Moreover, as evidenced by Morimoto, the dimensional stability of plastics is improved by the addition of inorganic fillers or reinforcing fibers (pg. 943, 1st full ¶ of Morimoto).  The fiberglass mesh of Quaderer ‘905 would therefore adjust or “tune” the dimensional stability of the expandable material.  The claim only requires that one of the recited mash layers is tuned to counter the effect of thermal expansion and cure shrinkage.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 8, 9, 11, 12, 15, 16, 18, 20, 23, 41, 48, 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 9, 10, 12, 15, 17, 18 and 20 of U.S. Patent No. 11,052,632 B2 (the reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below.
Claim 1 of the reference patent recites a first flexible mesh layer comprising an activatable material, a second flexible mesh layer disposed over the first mesh layer and extending perpendicularly thereto, a solid material layer which receives the first mesh layer wherein the first mesh layer is an attachment layer and the second mesh layer is a stiffening layer (claim 1 of the reference patent).  Claim 1 is therefore unpatentable over Claim 1 of the reference patent.
Claim 6 of the reference patent recites that the article comprises a metallic filler in the activatable material.  Claims 5, 6 and 8 are therefore unpatentable over claim 6 of the reference patent.
Claim 7 of the reference patent corresponds to claim 9 and thereby renders claim 9 unpatentable.  Claim 9 of the reference patent recites that the article is a sleeve and therefore renders claim 11 unpatentable.  Claim 10 of the reference patent corresponds to claim 12 and therefore renders claim 12 unpatentable.  Claim 12 of the reference patent recites that the openings in the article are generally diamond shaped and therefore renders claim 15 unpatentable.  Claim 15 of the reference patent corresponds to claim 18 and therefore renders claim 12 unpatentable.  Claim 17, 18 and 20 of the reference patent correspond to claims 20, 23 and 48 and therefore render these claims unpatentable.
Regarding claim 16, the sleeve of claim 9 of the reference patent would bond or fasten itself to a structure upon expansion and would therefore necessarily be “self-fastening”.
Regarding claim 41, claim 1 of the reference patent recites that the second mesh layer is disposed over the first mesh layer.  Accordingly, the first and second mesh materials of the reference patent claims are distinct from one another.
Regarding claims 50 and 51, the fiberglass bonding layer of claim 20 of the reference patent would necessarily tune the thermal expansion and cure shrinkage of the expandable layer (see analysis of claim 50 above) and would also function as a “carrier layer” (see analysis of claim 51 above).
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,052,632 B2 in view of Kassa.
Regarding claim 3, the claims of the reference do not specifically disclose a plurality of microspheres dispersed within the article.  Claim 1 of the reference patent, however, discloses a plurality of rigid spheres dispersed within the article.  Kassa discloses expandable material compositions including microspheres as a filler material (5:59-62 of Kassa).  According to Kassa, the filler should have a relatively low density (5:62-64 of Kassa).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use microspheres as taught by Kassa as the rigid spheres in the article of the claims of the reference patent.  One of skill in the art would have been motivated to do so in order to reduce the density of the compositions as taught by Kassa (5:62-64 of Kassa).  Claim 3 of the reference patent corresponds to claim 4 and thereby renders claim 4 unpatentable.  
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,052,632 B2 in view of Lewis.
Regarding claim 24, claim 1 of the reference patent recites a solid material layer which receives the first mesh layer and Lewis provides motivation to use steel as a carrier for an expandable sealant material (see analysis of claim 24 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746